1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                   ***

4     DAVID BURNS #1139521
5
                         Plaintiff,
6                                                       Case No. 3:18-CV-231-MMD-WGC
              v.
7                                                       AMENDED ORDER TO TRANSPORT
      JESSE COX ETAL,                                   PLAINTIFF AND ORDER TO TEST
8                                                       NDOC INMATE FOR IN-PERSON
9                      Respondents.                     COURT PROCEEDINGS

10

11
            The Court scheduled an in-person jury trial on May 17, 2021, (ECF No. 108). This case
12
     is set for the stacked June 21, 2021 trial calendar.
13
            IT IS ORDERED that the Nevada Department of Corrections (NDOC) shall transport
14   inmate DAVID BURNS, NDOC #1139521, to the Bruce R. Thompson Federal Courthouse,
15   400 S. Virginia Street, Reno, Nevada, to personally attend the jury trial scheduled to begin on
16   June 21, 2021, at 9:00 AM in Reno Courtroom 5 before the Honorable Miranda M. Du.
17          IT IS FURTHER ORDERED that the Nevada Attorney General’s Office, in
18   coordination with the NDOC, shall arrange for Plaintiff to be tested for COVID-19 within 14
19   days of the trial and with Plaintiff’s consent, unless Plaintiff was fully vaccinated two weeks
20   before the start of trial. Additionally, where practicable and depending on space availability,

21   the NDOC should ensure Plaintiff is placed in quarantine following the test’s administration

22   and prior to the hearing to protect against further exposure before transport to court.

23          IT IS FURTHER ORDERD that, if Plaintiff does not consent to testing, or upon a

24   positive test result, the Nevada Attorney General’s Office shall immediately notify the

25   presiding judge’s courtroom administrator that Plaintiff cannot be transported to court for the
     trial. The presiding judge will decide to either delay the hearing or hold the hearing by video.
26

27

28


                                                      1
1           IT IS FURTHER ORDERED that The Clerk of Court shall provide a courtesy copy of

2    this order to the U.S. Marshal’s Office in Reno.

3           IT IS SO ORDERED. Dated
            this 28th Day of May 2021.
4

5

6

7                                                                          _
                                                  Honorable Miranda M. Du,
8                                                 CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
